DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantial” in claim 8 is a relative term which renders the claim indefinite. The terms “substantial” and “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As such, claim 8 is rejected under 35 USC § 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 11 – 13, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US-9304377-B2), hereinafter Eineren in view of Karasawa (JP 2005301173 A), hereinafter Karasawa and Leach (US-20190092287-A1), hereinafter Leach. 
Regarding claim 1, Eineren teaches:
An autonomous vehicle monitoring system comprising: 
A thermal imaging system comprising: 
A thermal imaging camera (see at least col. 5 lines 54 – 60: “By camera housing is meant a housing for enclosing one or more cameras (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, etc.), and for optionally enclosing one or more of control electronics, cleaning aspects, and the like”); 
A filter (see at least col. 9 lines 45 – 48: “In aspects, the camera module may include a multi-wavelength and/or multi-band camera system. The multi-band camera system may include a thermal camera or an infra-red imaging device associated with a measuring filter and a reference filter”);
And a filter fixture configured to affix the filter to the thermal imaging camera and aligned with an optical axis of the thermal imaging camera (See first col 7 lines 53 – 60: “The camera 10 may include one or more electrical interconnects 70 to interface with a control unit (not explicitly shown) and/or provide an image and/or video feed to … a control system…” See further col. 10 lines 24 – 32: “ In aspects, the camera module may be included as part of a remote optical gas and/or constituent detection device, including an infrared camera associated with measuring and reference filters mounted successively on the sighting axis of the camera, and means for processing the signals supplied by the camera and corresponding to the fluxes of at least two areas of different temperature of an observed region. The camera housing may include and/or be connected to an electrical power supply unit”); 
And a camera control unit configured to maintain an image quality for imaging data collected by the thermal imaging system above a threshold image quality (see at least col. 14 lines 15 – 30 which describes: “A cleaning control algorithm may be implemented to initiate a cleaning procedure when one or more of the test signals exceed a threshold value.” The paragraph further explains that the algorithm retrieves test images to assess the cleanliness of the lens or window, and this image used to assess the cleanliness of the camera and whether grime on the camera is impacting the image quality by determining areas of “unusually stable temperature” in the thermal images. As described in col. 26 line 62 – col. 27 line 5: “… grime is allowed to dry and a subsequent image is shown (the dry grimy image 1206). The quality of the thermal image obtained under such conditions is significantly reduced versus the clean image 1202. A cleaning process in accordance with the present disclosure is performed and a subsequent image is taken (the cleaned image 1208). As can be seen, the cleaned image 1208 has restored the quality of the thermal image that can be obtained with the camera module in this grimy environment.” The section within col. 14 lines 15 – 30 continues by stating of the cleaning control algorithm “If a threshold level of such material is determined on the lens, a complete cleaning procedure may be initialized by the camera control system (or requested from a supervising control system), etc.”);
Wherein maintaining the image quality comprises: 
Calibrating a thermal imaging camera including the filter (see at least col 9 lines 45 – 64: “The multi-band camera system may include a thermal camera or an infra-red imaging device associated with a measuring filter and a reference filter. The measuring and reference filters may be placed within the optical pathway of the camera, perhaps on a rotating wheel … In aspects the lens 15 may include a reference feature (such a material of known emissivity, absorption, transmittance, etc. within the field of view 76 of the camera 10 for use as a reference or calibration aspect of the camera module”. Wherein Examiner notes that the filters are used to calibrate the thermal imaging camera.) 
Wherein a calibration process includes a threshold image quality for imaging data captured by the thermal imaging camera (see at least col. 7 lines 20 – 30 which explains how cleaning functions are used in conjunction with a calibration test and assessment of a calibration target using markings on a lens, such as the ones previously described on the filters in col 9 lines 45 – 64. The cleaning functions are activated by the image quality being below a certain threshold as described in col. 14 lines 15 – 30 and col. 26 line 62 – col. 27 line 5);
Receiving, from the thermal imaging camera, thermal imaging data (see at least col. 6 lines 26 – 35: “In aspects, a camera module in accordance with the present disclosure may be configured to analyze a thermal signature of a vehicle (i.e. a stationary vehicle, a moving vehicle, etc.), or aspect thereof (i.e. an undercarriage, a tank, a fuel tank, a brake pad, a wheel surface, etc.)”); 
Determining, by a camera control unit, that an image quality for the thermal imaging data captured by the thermal imaging camera on the autonomous vehicle including the filter is below a threshold image quality (see at least col. 14 lines 15 – 30 which describes: “A cleaning control algorithm may be implemented to initiate a cleaning procedure when one or more of the test signals exceed a threshold value.” The paragraph further explains that the algorithm retrieves test images to assess the cleanliness of the lens or window, and this image used to assess the cleanliness of the camera and whether grime on the camera is impacting the image quality by determining areas of “unusually stable temperature” in the thermal images. As described in col. 26 line 62 – col. 27 line 5: “… grime is allowed to dry and a subsequent image is shown (the dry grimy image 1206). The quality of the thermal image obtained under such conditions is significantly reduced versus the clean image 1202. A cleaning process in accordance with the present disclosure is performed and a subsequent image is taken (the cleaned image 1208). As can be seen, the cleaned image 1208 has restored the quality of the thermal image that can be obtained with the camera module in this grimy environment.” The section within col. 14 lines 15 – 30 continues by stating of the cleaning control algorithm “If a threshold level of such material is determined on the lens, a complete cleaning procedure may be initialized by the camera control system (or requested from a supervising control system), etc.”);
Determining, by the camera control unit, that the lens for the thermal imaging camera is a source of the image quality that is below the threshold image quality (see at least col. 14 lines 21 – 32: “Additionally, a cleanliness test algorithm may be implemented that analyzes the images obtained from the thermal imaging camera before and/or after providing a jet of fluid to the lens (i.e. perhaps of an increased or decreased temperature relative to the lens). As the thermal image of the surroundings would not likely change substantially in such a short timeframe, any regions of the image that change temperature dramatically during the test may be considered attached to the lens (i.e. grime). If a threshold level of such material is determined on the lens, a complete cleaning procedure may be initialized by the camera control system (or requested from a supervising control system), etc”); 
While Eineren does not explicitly teach “determining, by the camera control unit, that the replaceable filter for the thermal imaging camera is a source of the image quality that is below the threshold image quality”, Karasawa teaches:
A replaceable filter (see at least advantageous effects which notes “Thus, the present invention relates to a structure of a thin filter frame that can be applied to a digital single-lens reflex camera, and has a thin shape that is difficult to be vignetted even when attached to a wide-angle lens. It was easy to attach and detach, and a filter frame with high operability could be provided even in a filter that involves rotating the rotating frame, such as a circular polarizing filter or a light effect filter”. See further that the replaceable filter is attached to the outside of the lens as outlined in SOLUTION: “The filter outer frame 1 for mounting a filter lens 2 is provided with a female screw part 8 for screw-connecting another optical attachment on the front side; the frame 1 is formed so that the female screw outer cylindrical side 9 may slightly project forward over a lens barrel to which the filter is attached”);
Given the teaching of determining when a lens is dirty and therefore the cause of the image quality loss as taught by Eineren, and further given the fact that the lens as taught by Eineren is located on the outside of the camera as shown by item 15 in diagram 1a of Eineren, it would make sense to incorporate a removable filter which is located on the outside of the camera in order to protect the non-replaceable lens of the camera and save time and money with cleaning and repairs. Further, if the lens is incorporated on the outside of the camera as shown by Karasawa, the cleaning system of Eineren would necessarily determine that it is the replaceable filter which is the cause of the image quality loss, and not the lens. 
Eineren further does not explicitly teach:
A mounting surface located on an autonomous vehicle;
A thermal imaging system affixed to the mounting surface;
And triggering a maintenance request for a sensor on the autonomous vehicle, wherein maintenance request of the replaceable filter does not include re-calibrating the sensor.
Leach teaches:
A mounting surface located on an autonomous vehicle (see at least [0028]: “In some implementations, the sensors can be located at various different locations on the autonomous vehicle. As an example, in some implementations, one or more cameras and/or LIDAR sensors can be located in a pod or other structure that is mounted on a roof of the autonomous vehicle while one or more RADAR sensors can be located in or behind the front and/or rear bumper(s) or body panel(s) of the autonomous vehicle. As another example, camera(s) can be located at the front or rear bumper(s) of the vehicle as well. Other locations can be used as well”)
A thermal imaging system affixed to the mounting surface (see at least [0027]: “In particular, in some implementations, the vehicle computing system can receive sensor data from one or more sensors that are coupled to or otherwise included within the autonomous vehicle. As examples, the one or more sensors can include … one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors”);
And triggering a maintenance request for a sensor on the autonomous vehicle, wherein the maintenance request does not include re-calibrating the sensor (see at least [0034]: “The systems and methods described herein may provide a number of technical effects and benefits. For example, sensor parameter monitoring and implementation of control actions when needed can help ensure sensor quality and precision for navigation and other applications within an autonomous vehicle. By providing an online detection system that can monitor when sensors appear to be misaligned and/or contaminated, control actions can be automatically implemented to remedy such occurrences. In the event that automated control actions are unsuccessful or difficult to implement (e.g., automated cleaning or alignment), additional control actions such as signaling a request for service or determining sensor compensation factors can be initiated. The disclosed sensor control systems and methods can thus help ensure that each sensor in a sensor system for autonomous vehicles continues to operate properly”. Here it is noted that the maintenance request is directed to contamination or damage to sensors, and does not involve calibration. Rather, the service request is listed as an alternative to taking immediate corrective actions or calibrations. See further [0074]: “For example, a sensor control system can initiate automated cleaning of sensor 402/432, determine a compensation factor for the data received from the sensor 402/432, and/or communicate a signal request for service of sensor 402/432”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Eineren with the removable filter as taught by Karasawa and the maintenance request as taught by Leach. Regarding the removable filter as taught by Karasawa, the use of removable filters in cameras and sensors is well known within the art, and the removable filter fixtures as taught by Karasawa are only a single example of their implementations within the art. It would be obvious to one working in the art of autonomous vehicle sensors like the ones taught by Eineren where it is known that the filters and lenses can become damaged and dirty over time to implement a way to replace the filters so as to keep the autonomous vehicle functioning properly. Further, as shown by Eineren it is known in the art that autonomous vehicles can be designed to track the operating status of the sensors in use. In the case of a removable sensor which may be damaged or dirty beyond means to clean them with the on-board cleaning fluid, it would be obvious to implement a service request as taught by Leach which can handle more extreme cases or replace the filter itself.

Regarding claim 3, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren teaches: 
A thermal imaging camera (see at least col. 5 lines 54 – 60: “By camera housing is meant a housing for enclosing one or more cameras (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, etc.), and for optionally enclosing one or more of control electronics, cleaning aspects, and the like”);
Eineren does not teach, but Karasawa teaches:
Wherein replacing the replaceable filter comprises not re-calibrating the camera (see at least Mode for Invention: “Thus, the knurled pitch is reduced by forming the V-groove 15 between the knurled portion 12 engraved on the outer peripheral portion 11 of the filter outer peripheral frame 1 and the knurled portion 14 engraved on the outer peripheral frame edge chamfered edge portion 13. Different knurled portions are provided adjacent to each other via the V-groove 15. The knurled parts 12 and 14 engraved as described above can perform the attaching / detaching operation by screwing and the rotating operation of the filter frame very smoothly” Wherein here it is noted that the removal and attachment of the filters simply comprises physically removing the filter and placing on a new one);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system as taught by Eineren with the step of replacing the replaceable filter as taught by Karasawa because the filter attachment as taught by Karasawa is intentionally designed to make it easy for the user to remove and replace the filter. The process of replacing the filter would not need the step of re-calibration.

Regarding claim 4, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren teaches a rinsing apparatus (see at least Fig. 1a in which items 20 and 25 represent the rinsing apparatus).
Eineren does not teach, but Leach teaches wherein the system further comprises a rinsing apparatus mounted on the autonomous vehicle and configured to spray a surface of the replaceable filter with a cleaning liquid (see at least [0029]: “In some implementations, the autonomous vehicle can include a sensor cleaning system that cleans the one or more sensors of an autonomous vehicle, such as a fluid cleaning system (e.g., a gas or a liquid)”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rinsing apparatus mounted on the autonomous vehicle as taught by Leach with the system as taught by Eineren. This is because as taught by both Leach and Eineren, it is known that camera and sensor systems can become dirty in certain environments, specifically in the environment of being mounted on autonomous vehicles as taught by Leach. Eineren already teaches a rinsing apparatus mounted near a camera. It would be obvious to incorporate the same system as taught by Leach which is shown to have similar uses and effects when implemented in the field of autonomous vehicles.

Regarding claim 10, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren does not teach, but Karasawa teaches:
Wherein the filter fixture is a threaded barrel mount (see at least Mode for Invention: “In addition, a filter frame for a digital single lens reflex camera comprising a thin filter outer peripheral frame 1 is arranged together with a male screw outer cylinder 10 formed by the male screw portion 6 in a camera barrel”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system as taught by Eineren with the threaded barrel mount as taught by Karasawa because as shown by Karasawa, the use of a threaded barrel is a known method of attaching filters to cameras and sensors. It would be obvious to one of ordinary skill in the art to use this method as a means to attach a filter.

Regarding claim 11, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren does not teach, but Karasawa teaches:
Wherein the replaceable filter is affixed to the filter fixture by a clip filter mount or threaded filter mount (see at least Mode for Invention: “In addition, a filter frame for a digital single lens reflex camera comprising a thin filter outer peripheral frame 1 is arranged together with a male screw outer cylinder 10 formed by the male screw portion 6 in a camera barrel”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system as taught by Eineren with the threaded barrel mount as taught by Karasawa because as shown by Karasawa, the use of a threaded filter mount is a known method of attaching filters to cameras and sensors. It would be obvious to one of ordinary skill in the art to use this method as a means to attach a filter.

Regarding claim 12, Eineren teaches:
A method for maintaining a thermal imaging camera on an autonomous vehicle comprising: 19Attorney Docket: 44027-0039001 // WAY-51052-00-US 
Calibrating a thermal imaging camera, wherein a calibration process includes a threshold image quality for imaging data captured by the thermal imaging camera (see at least col. 7 lines 20 – 30 which explains how cleaning functions are used in conjunction with a calibration test and assessment of a calibration target using markings on a lens, such as the ones previously described on the filters in col 9 lines 45 – 64. The cleaning functions are activated by the image quality being below a certain threshold as described in col. 14 lines 15 – 30 and col. 26 line 62 – col. 27 line 5);
Receiving, from the thermal imaging camera, thermal imaging data (see at least col. 6 lines 26 – 35: “In aspects, a camera module in accordance with the present disclosure may be configured to analyze a thermal signature of a vehicle (i.e. a stationary vehicle, a moving vehicle, etc.), or aspect thereof (i.e. an undercarriage, a tank, a fuel tank, a brake pad, a wheel surface, etc.)”);
Determining, by a camera control unit, that an image quality for the thermal imaging data captured by the thermal imaging camera on the autonomous vehicle including the filter is below a threshold image quality (see at least col. 14 lines 15 – 30 which describes: “A cleaning control algorithm may be implemented to initiate a cleaning procedure when one or more of the test signals exceed a threshold value.” The paragraph further explains that the algorithm retrieves test images to assess the cleanliness of the lens or window, and this image used to assess the cleanliness of the camera and whether grime on the camera is impacting the image quality by determining areas of “unusually stable temperature” in the thermal images. As described in col. 26 line 62 – col. 27 line 5: “… grime is allowed to dry and a subsequent image is shown (the dry grimy image 1206). The quality of the thermal image obtained under such conditions is significantly reduced versus the clean image 1202. A cleaning process in accordance with the present disclosure is performed and a subsequent image is taken (the cleaned image 1208). As can be seen, the cleaned image 1208 has restored the quality of the thermal image that can be obtained with the camera module in this grimy environment.” The section within col. 14 lines 15 – 30 continues by stating of the cleaning control algorithm “If a threshold level of such material is determined on the lens, a complete cleaning procedure may be initialized by the camera control system (or requested from a supervising control system), etc.”);
Determining, by the camera control unit, that the lens for the thermal imaging camera is a source of the image quality that is below the threshold image quality (see at least col. 14 lines 21 – 32: “Additionally, a cleanliness test algorithm may be implemented that analyzes the images obtained from the thermal imaging camera before and/or after providing a jet of fluid to the lens (i.e. perhaps of an increased or decreased temperature relative to the lens). As the thermal image of the surroundings would not likely change substantially in such a short timeframe, any regions of the image that change temperature dramatically during the test may be considered attached to the lens (i.e. grime). If a threshold level of such material is determined on the lens, a complete cleaning procedure may be initialized by the camera control system (or requested from a supervising control system), etc”); 
While Eineren does not explicitly teach “determining, by the camera control unit, that the replaceable filter for the thermal imaging camera is a source of the image quality that is below the threshold image quality”, Karasawa teaches:
A replaceable filter (see at least advantageous effects which notes “Thus, the present invention relates to a structure of a thin filter frame that can be applied to a digital single-lens reflex camera, and has a thin shape that is difficult to be vignetted even when attached to a wide-angle lens. It was easy to attach and detach, and a filter frame with high operability could be provided even in a filter that involves rotating the rotating frame, such as a circular polarizing filter or a light effect filter”. See further that the replaceable filter is attached to the outside of the lens as outlined in SOLUTION: “The filter outer frame 1 for mounting a filter lens 2 is provided with a female screw part 8 for screw-connecting another optical attachment on the front side; the frame 1 is formed so that the female screw outer cylindrical side 9 may slightly project forward over a lens barrel to which the filter is attached”);
Eineren does not teach:
Triggering a maintenance request, wherein the maintenance request does not comprise calibrating the sensor.
Leach teaches: 
Triggering a maintenance request for a sensor on the autonomous vehicle, wherein the maintenance request does not include re-calibrating the sensor (see at least [0034]: “The systems and methods described herein may provide a number of technical effects and benefits. For example, sensor parameter monitoring and implementation of control actions when needed can help ensure sensor quality and precision for navigation and other applications within an autonomous vehicle. By providing an online detection system that can monitor when sensors appear to be misaligned and/or contaminated, control actions can be automatically implemented to remedy such occurrences. In the event that automated control actions are unsuccessful or difficult to implement (e.g., automated cleaning or alignment), additional control actions such as signaling a request for service or determining sensor compensation factors can be initiated. The disclosed sensor control systems and methods can thus help ensure that each sensor in a sensor system for autonomous vehicles continues to operate properly”. Here it is noted that the maintenance request is directed to contamination or damage to sensors, and does not involve calibration. Rather, the service request is listed as an alternative to taking immediate corrective actions or calibrations. See further [0074]: “For example, a sensor control system can initiate automated cleaning of sensor 402/432, determine a compensation factor for the data received from the sensor 402/432, and/or communicate a signal request for service of sensor 402/432”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Eineren with the removable filter as taught by Karasawa and the maintenance request as taught by Leach. Regarding the removable filter as taught by Karasawa, the use of removable filters in cameras and sensors is well known within the art, and the removable filter fixtures as taught by Karasawa are only a single example of their implementations within the art. It would be obvious to one working in the art of autonomous vehicle sensors like the ones taught by Eineren where it is known that the filters can become damaged and dirty over time to implement a way to replace the filters so as to keep the autonomous vehicle functioning properly. Further, as shown by Eineren it is known in the art that autonomous vehicles can be designed to track the operating status of the sensors in use. In the case of a removable sensor which may be damaged or dirty beyond means to clean them with the on-board cleaning fluid, it would be obvious to implement a service request as taught by Leach which can handle more extreme cases or replace the filter itself.

Regarding claim 13, the combination of Eineren, Karasawa, and Leach teaches the method of claim 12.
Eineren further teaches wherein the maintenance request comprises rinsing a surface of the replaceable filter with a cleaning liquid (see at least col. 7 lines 20 – 30: “In aspects, one or more cleaning functions of the camera housing and/or camera module may be configured to maintain accurate operation thereof during use in an uncontrolled environment. One or more cleaning functions may be configured to automatically maintain cleanliness of one or more aspects of the camera housing, camera module, lens, etc. based on a cleanliness measure (e.g. a measure of grime buildup on the lens, based on a calibration test (e.g. assessment of a calibration target, assessment of markings on one or more components of the lens and/or window pane), including automatic assessment of a cleaning procedure, etc”. See further col. 8 lines 3 – 7: “In aspects, one or more of the ports 20, 25 may be configured to deliver a fluid (i.e. a cleaning fluid) to the edge of the lens 15, to generate a substantially uniform flow of fluid over a face of the lens 15, direct fluid (gas 30 and/or liquid 35) to various regions of the lens 15, etc”).

Regarding claim 18, Eineren, Karasawa, and Leach teaches the method of claim 12.
Eineren teaches:
Wherein determining that the image quality is below the threshold image quality comprises applying one or more quality metrics to the thermal imaging data from the thermal imaging camera (col. 7 lines 20 – 30: “In aspects, one or more cleaning functions of the camera housing and/or camera module may be configured to maintain accurate operation thereof during use in an uncontrolled environment. One or more cleaning functions may be configured to automatically maintain cleanliness of one or more aspects of the camera housing, camera module, lens, etc. based on a cleanliness measure (e.g. a measure of grime buildup on the lens, based on a calibration test (e.g. assessment of a calibration target, assessment of markings on one or more components of the lens and/or window pane), including automatic assessment of a cleaning procedure, etc”).

Regarding claim 19, Eineren teaches:
An autonomous vehicle monitoring system comprising: 
A thermal imaging system affixed to a mounting surface (see at least col. 5 lineas 54 – 64: “ By camera housing is meant a housing for enclosing one or more cameras (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, etc.), and for optionally enclosing one or more of control electronics, cleaning aspects, and the like. The housing may also include one or more mounting features, connectors, and the like. In general, a camera housing in accordance with the present disclosure may substantially isolate one or more components enclosed therein (e.g. camera, electronics, etc.) from a surrounding environment”);
The thermal imaging system comprising: 
A thermal imaging camera (see at least col. 5 lines 54 – 60: “By camera housing is meant a housing for enclosing one or more cameras (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, etc.), and for optionally enclosing one or more of control electronics, cleaning aspects, and the like”);
And a filter fixture configured to affix the filter to the thermal imaging camera and aligned with an optical axis of the thermal imaging camera, and wherein maintenance of the replaceable filter does not include re-calibrating the thermal imaging camera (see at least col. 10 lines 24 – 32: “ In aspects, the camera module may be included as part of a remote optical gas and/or constituent detection device, including an infrared camera associated with measuring and reference filters mounted successively on the sighting axis of the camera, and means for processing the signals supplied by the camera and corresponding to the fluxes of at least two areas of different temperature of an observed region. The camera housing may include and/or be connected to an electrical power supply unit”);
Eineren does not teach:
A mounting surface located on an autonomous vehicle;
Leach teaches:
A mounting surface located on an autonomous vehicle (see at least [0028]: “In some implementations, the sensors can be located at various different locations on the autonomous vehicle. As an example, in some implementations, one or more cameras and/or LIDAR sensors can be located in a pod or other structure that is mounted on a roof of the autonomous vehicle while one or more RADAR sensors can be located in or behind the front and/or rear bumper(s) or body panel(s) of the autonomous vehicle. As another example, camera(s) can be located at the front or rear bumper(s) of the vehicle as well. Other locations can be used as well”)
A replaceable filter;
Karasawa teaches:
A replaceable filter (see at least advantageous effects which notes “Thus, the present invention relates to a structure of a thin filter frame that can be applied to a digital single-lens reflex camera, and has a thin shape that is difficult to be vignetted even when attached to a wide-angle lens. It was easy to attach and detach, and a filter frame with high operability could be provided even in a filter that involves rotating the rotating frame, such as a circular polarizing filter or a light effect filter”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Eineren with the removable filter as taught by Karasawa and the maintenance request as taught by Leach. Regarding the removable filter as taught by Karasawa, the use of removable filters in cameras and sensors is well known within the art, and the removable filter fixtures as taught by Karasawa are only a single example of their implementations within the art. It would be obvious to one working in the art of autonomous vehicle sensors like the ones taught by Eineren where it is known that the filters and lenses can become damaged and dirty over time to implement a way to replace the filters so as to keep the autonomous vehicle functioning properly. Further, as shown by Eineren it is known in the art that autonomous vehicles can be designed to track the operating status of the sensors in use. In the case of a removable sensor which may be damaged or dirty beyond means to clean them with the on-board cleaning fluid, it would be obvious to implement a service request as taught by Leach which can handle more extreme cases or replace the filter itself.

Regarding claim 20, the combination of Eineren and Karasawa teaches the system of claim 19.
Eineren teaches:
A thermal imaging camera (see at least col. 5 lines 54 – 60: “By camera housing is meant a housing for enclosing one or more cameras (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, etc.), and for optionally enclosing one or more of control electronics, cleaning aspects, and the like”);
Eineren does not teach, but Karasawa teaches:
Wherein maintenance of the replaceable filter comprises removing the replaceable filter affixed by the filter fixture to the camera and attaching a new replaceable filter to the camera using the filter fixture (see at least Mode for Invention: “Thus, the knurled pitch is reduced by forming the V-groove 15 between the knurled portion 12 engraved on the outer peripheral portion 11 of the filter outer peripheral frame 1 and the knurled portion 14 engraved on the outer peripheral frame edge chamfered edge portion 13. Different knurled portions are provided adjacent to each other via the V-groove 15. The knurled parts 12 and 14 engraved as described above can perform the attaching / detaching operation by screwing and the rotating operation of the filter frame very smoothly”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Eineren with the removable filter as taught by Karasawa because the use of removable filters in cameras and sensors is well known within the art, and the removable filter fixtures as taught by Karasawa are only a single example of their implementations within the art. It would be obvious to one working in the art of autonomous vehicle sensors like the ones taught by Eineren where it is known that the filters can become damaged and dirty over time to implement a way to replace the filters so as to keep the autonomous vehicle functioning properly. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren, Karasawa, Leach, and Schmidt (US-20180335380-A1), hereinafter Schmidt.
Regarding claim 2, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren does not teach, but Schmidt teaches: 
Wherein the thermal imaging camera comprises a thermal imaging sensor and an imaging lens aligned with the thermal imaging sensor and configured to focus infrared light on an imaging plane of the thermal imaging sensor (see at least [0024]: “ FIGS. 1 and 2 show front and back perspective views, respectively of an example thermal imaging camera 100, which includes a housing 102, an infrared lens assembly 104, a visible light lens assembly 106, a display 108, a laser 110, and a trigger control 112. Housing 102 houses the various components of thermal imaging camera 100. The bottom portion of thermal imaging camera 100 includes a carrying handle 118 for holding and operating the camera via one hand. Infrared lens assembly 104 receives infrared radiation from a scene and focuses the radiation on an infrared sensor for generating an infrared image of a scene. Visible light lens assembly 106 receives visible light from a scene and focuses the visible light on a visible light sensor for generating a visible light image of the same scene. Thermal imaging camera 100 captures the visible light image and/or the infrared image in response to depressing trigger control 112. In addition, thermal imaging camera 100 controls display 108 to display the infrared image and the visible light image generated by the camera, e.g., to help an operator thermally inspect a scene. Thermal imaging camera 100 may also include a focus mechanism coupled to infrared lens assembly 104 that is configured to move at least one lens of the infrared lens assembly so as to adjust the focus of an infrared image generated by the thermal imaging camera. Additionally or alternatively, the focus mechanism may move the FPA relative to one or more lenses of the infrared lens assembly”. See further [0076]: “As described, the effect of a gas cloud on the infrared radiation from a scene that reaches an imaging plane in a thermal camera is dependent on several features, such as the amount and density of the gas”)
It would have been prima facie obvious to one of ordinary skill in the art to combine the invention of Eineren with the thermal imaging camera as disclosed by Schmidt. Eineren’s invention already discloses a thermal imaging camera, however it lacks the specifics of how the camera operates. Schmidt discloses the specific operation of the camera, which would lead one of ordinary skill in the art to implement the specific operation of the camera with the invention disclosed by Eineren, thereby providing the benefit of a more efficient and robust sensing system.

Claims 5 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren, Karasawa, Leach, and Edmund Optics (“The Correct Material for Infrared (IR) Applications), hereinafter Edmund Optics.
Regarding claim 5, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren fails to teach, but Edmund Optics teaches:
Wherein the replaceable filter comprises a single-crystalline germanium material (see at least IR Material Comparison chart which outlines the benefits of using Germanium as a filter material.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specific filter material within the invention of Eineren because Eineren outlines the generic use of a thermal imagining camera and Edmunds Optics further specifies ideal materials to use in thermal imaging. One of ordinary skill in the art would be drawn to germanium as discussed within this chart because of its noted properties of being used in Thermal Imagining and Rugged IR Imaging, and further that it is excellent for use in MWIR to FIR transmission.

Regarding claim 7, the combination of Eineren, Karasawa, and Leach teaches the system of claim 1.
Eineren fails to teach, but Edmund Optics teaches:
Wherein the thermal imaging camera is configured to capture imaging data in a 7-14 micron wavelength range (see at least Fig. 4 Infrared Substrate Comparison which outlines wavelength ranges for various materials. It is shown that the wavelength range for germanium is between 6 and 14 microns. See further IR Material Comparison chart which notes that Germanium is used in Thermal Imaging and is excellent for MWIR to FIR Transmission).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specific wavelength listed within the invention of Eineren because Eineren outlines the generic use of a thermal imagining camera and Edmunds Optics further specifies ideal materials to use in thermal imaging. One of ordinary skill in the art would be drawn to germanium as discussed within this chart because of its noted properties of being used in Thermal Imagining and Rugged IR Imaging, and further that it is excellent for use in MWIR to FIR transmission. Further, one of ordinary skill in the art would be able to determine that approximately 7 – 14 microns is a safe range to use germanium for the thermal imaging application as shown by the wavelength chart.

Regarding claim 8, and as best understood in light of the 35 USC § 112(b) issue outlined above:
The combination of Eineren, Karasawa, Leach, and Edmund Optics teaches the system of claim 7.
McKay fails to teach, but Edmund Optics teaches:
Wherein the replaceable filter is configured to allow a substantial percentage of light having wavelengths in a thermal infrared wavelength range to pass through while substantially filtering wavelengths outside the thermal infrared wavelength range (see at least Index Gradient which notes that germanium is only able to be used for IR light and does not transmit visible light).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Eineren with the specific operation as taught by Edmunds Optics because Eineren only teaches the generic use of a thermal imaging camera while Edmunds Optics teaches the actual operation and materials used within it. 

Regarding claim 9, the combination of Eineren, Karasawa, Leach, and Edmund Optics teaches the system of claim 8.
Eineren does not teach, but Edmund Optics teaches wherein the thermal infrared wavelength range is 7 to 14 microns (see at least Fig. 4 Infrared Substrate Comparison which outlines wavelength ranges for various materials. It is shown that the wavelength range for germanium is between 6 and 14 microns. See further IR Material Comparison chart which notes that Germanium is used in Thermal Imaging and is excellent for MWIR to FIR Transmission).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specific wavelength listed within the invention of Eineren because Eineren outlines the generic use of a thermal imagining camera and Edmunds Optics further specifies ideal materials to use in thermal imaging. One of ordinary skill in the art would be drawn to germanium as discussed within this chart because of its noted properties of being used in Thermal Imagining and Rugged IR Imaging, and further that it is excellent for use in MWIR to FIR transmission. Further, one of ordinary skill in the art would be able to determine that approximately 7 – 14 microns is a safe range to use germanium for the thermal imaging application as shown by the wavelength chart.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eineren, Karasawa, Leach, Edmund Optics, and Raj (US-5183602-A), hereinafter Raj.
Regarding claim 6, the combination of Eineren, Karasawa, Leach, and Edmund Optics teaches the system of claim 5.
Eineren fails to teach, but Raj teaches:
Wherein the replaceable filter is coated on a surface with diamond particles (see at least col. 3 lines 22 – 27 “It has now been found that the mechanical properties of useful long wave infrared transmitting materials can be improved by fabricating a composite comprising a matrix and small diamond particles dispersed therein. The optical properties of such composites were not adversely affected”).
It would have been prima facie obvious to one of ordinary skill in the art to improve the filters on the thermal imaging camera as taught by Eineren by using a diamond particle coating as taught by Raj because as taught by Raj, the surface is shown to improve the durability of the filter without impacting the optical properties.

Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren, Karasawa, Leach, and Ebrahimi (US-11144056-B1), hereinafter Ebrahimi.
Regarding claim 14, Eineren, Karasawa, and Leach teaches the method of claim 13.
Eineren does not teach: Determining that the image quality is below the threshold image quality after a completion of the maintenance request and in response, triggering a replacement notification.
Leach teaches: 
Determining that the image quality is below the threshold image quality after a completion of the maintenance request and in response, triggering a service notification (see at least [0097]: “In some implementations, implementing a control action at 606 includes communicating a signal request for service of the first sensor at 614. For example, a computing system associated with a sensor control system can communicate at 614 a signal request for service of one or more sensors (e.g., the first sensor) when a change in the monitored parameter(s) associated with the one or more sensors (e.g., the first sensor) as determined at 604 is indicative of contamination, misalignment, or other concern that is either unable to be remedied or is unsuccessfully remedied via automated cleaning, realignment, or the like”).
Ebrahimi teaches: 
Wherein a service notification comprises a replacement request (see at least col. 4 line 23 – col. 5 line 3 wherein it is taught that an automated system can request replacement for a robotic component of the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Eineren with the service notification of Leach and replacement request of Ebrahimi because the combination would provide a method of ensuring that the cameras and sensors of an autonomous vehicle system remain operational. Thereby, the combination would provide the benefit of requiring fewer costly repairs and improving the safety of the vehicles by keeping the sensing systems operational and capable of monitoring the vehicle’s surroundings.

Regarding claim 15, Eineren, Karasawa, and Leach teaches the method of claim 14.
Eineren teaches:
A thermal imaging camera (see at least col. 5 lines 54 – 60: “By camera housing is meant a housing for enclosing one or more cameras (e.g. a digital camera, a visible light camera, a near-infrared reflectance imaging camera, an infrared camera, a fluorescence imaging camera, a UV imaging camera, a thermal imaging camera, etc.), and for optionally enclosing one or more of control electronics, cleaning aspects, and the like”);
Eineren does not teach:
Wherein the replacement notification comprises replacing the replaceable filter and does not include re-calibrating the thermal imaging camera.
Ebrahimi teaches: 
A replacement notification (see at least col. 4 line 23 – col. 5 line 3 wherein it is taught that an automated system can request replacement for a robotic component of the system).
Karasawa teaches:
Replacing a replaceable filter, and wherein replacing a replaceable filter does not include re-calibrating the camera (see at least Mode for Invention: “Thus, the knurled pitch is reduced by forming the V-groove 15 between the knurled portion 12 engraved on the outer peripheral portion 11 of the filter outer peripheral frame 1 and the knurled portion 14 engraved on the outer peripheral frame edge chamfered edge portion 13. Different knurled portions are provided adjacent to each other via the V-groove 15. The knurled parts 12 and 14 engraved as described above can perform the attaching / detaching operation by screwing and the rotating operation of the filter frame very smoothly” Wherein here it is noted that the removal and attachment of the filters simply comprises physically removing the filter and placing on a new one);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Eineren with the service notification of Leach, the replacement request of Ebrahimi, and the replaceable filter of Karasawa because the combination would provide a method of ensuring that the cameras and sensors of an autonomous vehicle system remain operational. Thereby, the combination would provide the benefit of requiring fewer costly repairs and improving the safety of the vehicles by keeping the sensing systems operational and capable of monitoring the vehicle’s surroundings.

Regarding claim 16, the combination of Eineren, Karasawa, and Leach teaches the method of claim 14.
Eineren fails to teach, but Ebrahimi teaches:
Wherein the replacement notification is provided to a user device (see at least col. 4 lines 23 – 47 which describes an autonomous system connected to a series of devices including mobile phones which is capable of requesting a replacement for a component when it is determined that the component needs to be replaced).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the replacement request to a mobile device as taught by Ebrahimi with the invention as taught by Eineren because with the prevalence and versatility of mobile devices, it would be the quickest and most convenient method to communicate the request to an operator.

Regarding claim 17, the combination of Eineren, Karasawa, and Leach teaches the method of claim 14.
Eineren fails to teach, but Ebrahimi teaches:
Wherein the replacement notification is provided to an autonomous maintenance system (see at least col. 4 line 23 – col. 5 line 3 wherein it is noted that the maintenance system is fully autonomous and that the components communicate with one another to complete the replacement request).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an autonomous maintenance system as taught by Ebrahimi within the invention of Eineren so as to complete the maintenance requests quickly and more efficiently, thereby requiring less human intervention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664